     Case 3:18-cv-00884-BAS-KSC Document 7 Filed 09/29/20 PageID.138 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
     CHRISTOPHER STEVEN BUTLER,                           Case No. 18-cv-00884-BAS-KSC
11
                                       Plaintiff,         ORDER DENYING MOTION TO
12                                                        VACATE VOID JUDGMENT
            v.
13                                                        (ECF No. 6)
     PEOPLE OF THE STATE OF
14   CALIFORNIA; CRAIG KOENIG,
     Warden of CTF,
15
                                    Defendants.
16

17         On May 7, 2018, Petitioner filed a Petition for Writ of Habeas Corpus pursuant to
18   28 U.S.C. § 2254 (“Petition”), challenging his 2002 conviction in state court. (ECF No.
19   1.) The Court summarily dismissed the Petition on the basis that Petitioner had challenged
20   this same conviction in this Court in 2006, which was denied on the merits, and had not
21   shown that the Ninth Circuit Court of Appeals granted him leave to file a successive
22   petition pursuant to 28 U.S.C. § 2244(b)(3)(A). (ECF No. 3 at 2.) The Court dismissed
23   the action without prejudice and directed the Clerk to send Petitioner a blank Application
24   for Leave to File a Second or Successive Petition with a copy of the order. (Id.)
25         Presently before the Court is Petitioner’s Motion to Vacate Void Judgement Under
26   Federal Rule 60(b)(4) (“Motion”). (ECF No. 6.) In the instant Motion, Petitioner states
27   that no sworn affidavit supported by probable cause accompanied the warrant issued for
28   his arrest in 2000, and consequently “the resulting trial, conviction, and judgment” in state

                                                    -1-
                                                                                           18cv884
     Case 3:18-cv-00884-BAS-KSC Document 7 Filed 09/29/20 PageID.139 Page 2 of 2



 1   court are “the fruit of [a] magistrate acting without judicial power . . . .” (Mot. at 2 ,8.)
 2   Couching his argument in terms of the § 2254 standard, he argues that because no affidavit
 3   of personal knowledge accompanied the warrant, he was deprived of due process and the
 4   lower court’s findings should be found “void ab initio” and therefore unreasonable or
 5   contrary to law. (Id. at 6–7, 14–15.)
 6         Petitioner’s Motion appears to restate the claims and rehash the arguments made in
 7   his initial Petition. (Compare Mot. at 1–2 with Pet. at 12–27.) He again challenges the
 8   same 2002 conviction—which was previously adjudicated on a habeas petition in 2006—
 9   on the basis that the state court did not have jurisdiction to act. (Id.) The Motion therefore
10   constitutes yet another successive petition. See Burton v. Stewart, 549 U.S. 147, 153
11   (2007) (a petition is successive where it challenges “the same custody imposed by the same
12   judgment of a state court” as a prior petition). However, Petitioner has again failed to
13   demonstrate that he has obtained permission to file a successive petition from the Ninth
14   Circuit. The statute is clear that this is a prerequisite for filing a successive petition with
15   the district court. See 28 U.S.C. § 2244(b)(3)(A).
16         Accordingly, the Court DENIES Petitioner’s Motion (ECF No. 6). This case shall
17   remain closed. Any further attempts by Petitioner to challenge his 2002 state court
18   conviction will not be accepted by the Court unless and until Petitioner obtains the
19   necessary order from the Ninth Circuit authorizing this Court to consider the application.
20         IT IS SO ORDERED.
21

22   DATED: September 29, 2020
23

24

25

26

27

28

                                                  -2-
                                                                                             18cv884
